Citation Nr: 1210263	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-40 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2006 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 50 percent, effective February 2, 2006.  A November 2007 rating decision granted an earlier effective date of November 14, 2005, for the award; the Veteran did not disagree with the effective date assigned but continued to disagree with the rating assigned.  In July 2011, the Board upheld the RO's decision to award a 50 percent rating for the Veteran's PTSD.  He appealed that decision to the Court.  In January 2012, the Court issued an order that vacated the July 2011 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a January 2012 Joint Motion for Remand (Joint Motion) by the parties.  

As an initial matter, the Board notes that in the Introduction to its July 2011 decision, it noted that an October 2008 rating decision had denied the Veteran a total disability rating based on individual unemployability (TDIU), and that although he had initiated appeal in this matter, he had not perfected it with a substantive appeal after a statement of the case (SOC) was issued in June 2009.  Therefore, it was determined that the matter was not before the Board.  Also, the Board noted that based on the record, it appeared the Veteran was raising a claim of service connection for a heart disability, to include as secondary to his service-connected PTSD, and as that matter had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), it was referred to the AOJ for clarification and any appropriate action.

Additional documents have been associated with the record since it was last before the Board.  They reveal that while the Veteran's claim for an increased rating for PTSD was pending before the Board, a temporary claim folder was created at the RO to continue processing a claim for TDIU and to develop/adjudicate a claim of service connection for a heart disability.  In November 2010, the RO issued a rating decision that awarded service connection for coronary artery disease, rated 30 percent, effective July 9, 2008, and also awarded a TDIU rating, effective June 30, 2009.  The Veteran did not disagree with this decision; therefore, the matters previously noted/referred by the Board in the Introduction to its July 2011 decision are resolved.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

As was noted in the Introduction, in a July 2011 decision, the Board denied the Veteran's claim for a rating in excess of 50 percent for his service-connected PTSD.  The Court-endorsed Joint Motion by the parties asserts that the Board failed to provide adequate reasons or bases as to why the Veteran's symptomatology did not more nearly approximate the criteria for a higher disability for his service-connected PTSD, the matter on appeal was remanded for the Board to adequately address all of the Veteran's symptomatology, as well as his Global Assessment of Functioning (GAF) scores (and on remand the Veteran was entitled to submit additional evidence and argument).  

In February 2012, the Board advised the Veteran that the Court had issued a decision that remanded (sent back) his claim to the Board for readjudication and the issuance of a new decision.  He was advised that he had the right to submit additional evidence, and that such evidence, along with all the evidence of record, could be considered by the AOJ, if he so elected.  He responded, indicating that additional treatment records from the Brockton Campus of the VA Boston Healthcare System would be pertinent to his claim, and that he wanted the case to be remanded to the AOJ for their review of this newly submitted evidence.  The Board notes additionally that the aforementioned temporary file that is now associated with the Veteran's claims file includes VA treatment records (from November 2006 to October 2009) that are pertinent to his claim for an increased rating for his PTSD, and have not been considered by the AOJ.  This evidence must be reviewed and considered by the AOJ on remand.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, the Board notes that where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board notes that the Veteran was last afforded a VA psychiatric examination in September 2008 (in connection with his claim for TDIU).  Since more than three years have passed and this matter is being remanded anyway, a contemporaneous examination to assess the severity of the PSTD is necessary.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional psychiatric treatment or evaluation he has received, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran, specifically including records of any individual and group therapy sessions he attended at the Boston and Brockton VA Vet Centers, and records of any psychiatric treatment he has received from the Brockton Campus of the VA Boston Healthcare System from November 2005 to November 2006, and since October 2009.  If any records are unavailable, the reason for their unavailability must be explained for the record.

2. 	The RO should then arrange for a psychiatric examination of the Veteran to determine the current severity of his psychiatric disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe the nature, frequency and severity of all current psychiatric symptoms.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for a 70 percent and a 100 percent schedular rating (and if a symptom is noted present, its severity and frequency).  The examiner should opine specifically regarding the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.  The examiner should explain the rationale for all opinions given.  If the examiner is unable to provide any opinion sought, it should be so noted for the record, and the reason therefore explained.  

3. 	The RO should then re-adjudicate the claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



